Citation Nr: 0620937	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder claimed as due to herbicide 
exposure. 

2.  Entitlement to an increased (compensable) rating for 
kidney stones. 

3.  Entitlement to an increased (compensable) rating for a 
left eye disability.  

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for arthritis of the 
joints.  

7.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral 
cataracts 

8.  Whether new and material evidence has been received to 
reopen the claim of service connection for traumatic 
separation of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and a September 2004 
rating decision from the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The claims for increased ratings for kidney stones and a left 
eye disability, claims of service connection for PTSD, 
hearing loss, arthritis of the joints; and the claim as to 
whether new and material evidence has been received to reopen 
claims of service connection for bilateral cataracts and for 
traumatic separation of the left shoulder will be discussed 
in the Remand section.  



FINDINGS OF FACT

1.  In December 1980, the RO denied the veteran's claim for 
service connection for a skin disorder, claimed as due to 
herbicide exposure.  He did not appeal that decision.

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's December 1980 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has any skin disorder as a result of his service in 
the military, specifically herbicide exposure.


CONCLUSIONS OF LAW

1.  The December 1980 decision denying the claim for service 
connection for a skin disorder claimed as due to herbicide 
exposure is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  New and material evidence has not been submitted since 
the December 1980 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  In the context of a claim 
to reopen, the VA must examine at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  

The Board concludes that the RO letter sent in January 2003, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter explained the 
terms "new" and "material" to the veteran and informed the 
veteran of the type of evidence that would be considered new 
and material.  See Kent, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.  

The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  

In the present appeal, the veteran was provided with notice 
of what type of evidence constituted new and material 
evidence, and what type of evidence which was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or effective date for the 
claim.  Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that new and material 
evidence was not presented or secured, any question as to the 
degree of disability or appropriate effective date to be 
assigned is rendered moot.  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

In a December 1980 decision, the RO denied the claim for 
service connection for a skin disorder claimed as due to 
herbicide exposure, essentially finding no evidence of record 
that a rash was related to Agent Orange exposure.  The 
veteran served in Vietnam during the Vietnam era.  His 
service medical records are negative for any findings or 
complaints of a skin condition, besides condylomata 
accuminata (genital or venereal wart) diagnosed in August 
1972.  The RO noted that the dermatological portion of a June 
1980 Agent Orange examination diagnosed the veteran with cold 
urticaria by history, and dermatographism.  The examination 
report noted that the examiner was not aware of any 
association between the veteran's skin condition and Agent 
Orange.  The veteran was informed of the adverse 
determination but did not timely appeal the decision.

Since the veteran did not timely appeal the RO's December 
1980 decision, it became final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, because he 
did not appeal the decision, this, in turn, means there must 
be new and material evidence during the years since to reopen 
his claim and warrant further consideration on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In June 2002, the veteran attempted to reopen the claim.  The 
veteran contends that he suffers from skin rashes due to 
Agent Orange exposure when he was stationed in Vietnam.  He 
notes that he had to unload drums of Agent Orange and 
therefore, he was exposed to a much greater amount of the 
herbicide than the average serviceman stationed in Vietnam. 

The RO's December 1980 is final and binding on the veteran 
based on the evidence then of record, and to reopen his 
claim, he must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2004); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

And although, as required in decision at issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

And if the Board finds that no such evidence has been 
submitted, the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claim in June 
2002.  Regarding petitions to reopen, as here, filed on or 
after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a).  As indicated above, the veteran served in Vietnam 
during the Vietnam Era; hence, he is presumed to have been 
exposed to herbicides agents during such service.  However, a 
skin condition, besides chloracne, is not among the diseases, 
listed under 38 C.F.R. § 3.309(e), for which service 
connection, on a presumptive basis, due to herbicide 
exposure, is available.  The Board notes that the veteran has 
never been diagnosed with chloracne, a March 2003 rating 
decision denied service connection for the condition, and the 
veteran did not appeal that decision. 

The following pertinent evidence was submitted or received 
since the December 1980 RO decision at issue: private medical 
treatment records from 1995 to 2002, VA treatment records 
from 2002 to 2005, a May 2005 VA skin examination, color 
photographs of his skin condition at the hairline, and 
statements from his mother and aunt.  

The private treatment records are negative for any treatment 
of skin condition.  The veteran's treatment records show that 
the veteran was treated for rashes in April and May 2004.  
The VA skin examination report noted that the veteran did not 
have a rash at the time of examination, so the examiner could 
not render an opinion regarding any relation of a skin 
condition to herbicide exposure.  The examiner stated that, 
based solely on the veteran's history, the veteran's rash 
seemed to be cold urticaria.  This medical evidence, 
including photographs, is new but it is not material as it 
does not relate the veteran's rash to service.

The veteran's mother and aunt note that the veteran gets 
bumps on his skin in cold weather which he never had prior to 
going to Vietnam.  

The Board does not doubt the sincerity of the beliefs of the 
veteran and his family that he does, in fact, suffer from a 
skin condition as a result of herbicide exposure in Vietnam.  
However, as laypeople, without the appropriate medical 
training and expertise, are not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The veteran and his representative also contend that the 
veteran's examinations of record have been inadequate.  The 
veteran essentially asserts that another VA examination which 
included taking a sample of his skin condition and subjecting 
it to microscopic or laboratory analysis would finally prove 
that his skin condition was caused by his inservice herbicide 
exposure.  However, 38 C.F.R. § 3.159(c)(4)(iii) provides 
that 38 C.F.R. § 3.159(c)(4) "applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured."  Here, since there is no reopening 
of this particular claim, the veteran is not entitled to such 
an examination.  Moreover, a June 1980 dermatological 
examination report noted that the examiner was not aware of 
any association between the veteran's skin condition and 
Agent Orange.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
skin disorder claimed as due to herbicide exposure is denied.


REMAND

In a March 2003 rating decision, the RO denied claims for 
increased ratings for kidney stones and a left eye 
disability.  The RO also denied claims of service connection 
for PTSD, hearing loss, arthritis of the joints.  In 
addition, the RO denied the veteran's application to reopen 
claims of service connection for bilateral cataracts and for 
traumatic separation of the left shoulder.  In May 2003, the 
veteran submitted his notice of disagreement with the March 
2003 rating decision.  The RO has not issued a statement of 
the case which addresses these issues and the Board finds 
that a remand for this action is necessary.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following:

The RO should issue the veteran and his 
representative a statement of the case on 
the following issues:

1.  Increased rating for kidney stones;
2.  Increased rating for a left eye 
disability;
3.  Service connection for PTSD;
4.  Service connection for hearing loss;
5.  Service connection for arthritis of 
the joints;
6.  Whether new and material evidence has 
been received to reopen the claim of 
service connection for bilateral 
cataracts; and 
7.  Whether new and material evidence has 
been received to reopen the claim of 
service connection for traumatic 
separation of the left shoulder  

The veteran should be given the 
opportunity to thereafter perfect an 
appeal on the issues by filing a timely 
substantive appeal.  The claims will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

The veteran need take no action until he is notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


